DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	

Tomizawa
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al. (US 2015/0034985 A1) (“Tomizawa”), in view of Pindl et al. (US 2016/0293812 A1) (“Pindl”).
Regarding claim 16, Tomizawa teaches at least in figures 1A-B
a light-emitting diode chip (1) configured to generate radiation (the purpose of 1), 
the light-emitting diode chip (1) comprising detailed below): 
a semiconductor layer sequence (15) configured to generate the radiation (¶ 0016); 
electrical contact points (23/24) on a mounting side (23/24 are on a bottom side); 
a carrier body (25); and 
an anti-wetting layer (50) being exposed laterally at the light-emitting diode chip (52 is exposed on a side of 1) and being located between the semiconductor layer sequence (15) and the carrier body (25) and/or being located in a lateral direction next to the semiconductor layer sequence (25 on the right and left is so located with respect to 15);

Tomizawa does not teach:
a reflector for the radiation,
 a filling permeable to the radiation; and 

wherein the filling and the reflector adjoin each other at the exposed anti-wetting layer, and 
wherein the filling widens along a direction away from the mounting side so that an interface between the filling and the reflector is configured to reflect the radiation in a direction away from the carrier body.

Pindl teaches at least in figures 1A-1E:
a reflector (3) for the radiation (¶ 0065, where 3 is a material mixed with white pigments, e.g. reflective), 
a filling (4) permeable to the radiation (¶ 0063); and 
wherein the filling  (4) widens along a direction away from the mounting side so that an interface between the filling and the reflector is configured to reflect the radiation in a direction away from the carrier body (4 is so shaped in figure 1E. Compare figure 1E element 4 with Applicant’s figure 2 element 3).
It would have been obvious to one of ordinary skill in the art to use the  LED of Tomizawa in combination with the package body of Pindl because 1) Pindl does not put a limit on the type of LED that can use its package body of figures 1A-1E, and 2) Pindl teaches that by using its package body one can create a LED device that is compact with high outcoupling efficiency. ¶ 0002. Further, by use of the fillets one can increase this high outcoupling efficiency because the fillets are reflective and thus decrease the absorption loss of the outputted light. ¶ 0022.

The combination of Tomizawa and Pindl teach as shown in Examiner’s drawing 1 below:

    PNG
    media_image1.png
    336
    436
    media_image1.png
    Greyscale

wherein the anti-wetting layer (Tomizawa 50) has a repellent effect on at least one of a material of the reflector (Pindl part of 3 furthest from 4) or of the filling (Pindl 4) (Tomizawa 50 is a metal layer, and Pindl at ¶ 0087 states that 4 is made of silicon; These are the same materials described by Applicant and thus should have the same properties),
wherein the filling (Pindl 4) and the reflector (Pindl 3) adjoin each other at the exposed anti-wetting layer (Tomizawa 50).
Regarding claim 17, the combination of Tomizawa and Pindl teach:
a luminous substance body (Tomizawa 30) on a chip top side facing away from the mounting side of the light-emitting diode chip (Tomizawa 1), 
wherein side surfaces of the luminous substance body (Tomizawa 30) are directly covered by the filling (Pindl 4) and the luminous substance body (Tomizawa 30) is spaced apart from the reflector (Pindl 3).
Regarding claim 18, the combination of Tomizawa and Pindl teach:
wherein the luminous substance body (Tomizawa 30) terminates flush (Pindl 4)with the filling in the direction away from the mounting side (this is shown in Pindl figure 1E), and 
wherein a top face of the luminous substance body (Tomizawa 30) is free of the filling and free of the reflector (the combination of Pindl and Tomizawa would produce such a device).
Regarding claim 19, Tomizawa teaches at least in figures 1A-B
wherein the anti-wetting layer (50) is electrically separated from the contact points (23/24) (This is shown in figure 1A where 50 is separated by 41/43 by means of 25 on the left and right).
Regarding claim 20, Tomizawa teaches at least in figures 1A-B
wherein the anti-wetting layer (50) comprises one or more metal layers (¶ 0039).
Tomizawa does not teach
The anti-wetting layer has a total thickness of between 20 nm and 500 nm inclusive.

Tomizawa teaches that the anti-wetting layer 50 can be 1 µm to several µms. ¶ 0044-48.
However, 1) one of ordinary skill  in the art would not expect a thinner anti-wetting layer to function differently than a thicker anti-wetting layer, 2) the range itself has not been disclosed as critical, and 3) Tomizawa’s anti-wetting layer is formed by a common plating method, ¶ 0043, as Applicant’s method, ¶ 0018. Based upon this, one of ordinary skill in the art would consider the thickness of anti-wetting layer to be a matter of optimization. Where one would optimize the thickness of the anti-wetting layer of Tomizawa in order to fulfil the function of Tomizawa layer 50 without using to much of the material. Additionally, one of ordinary skill in the art would not expect a thinner anti-wetting layer to have different properties than the thicker anti-wetting layer 
Regarding claim 21, Tomizawa teaches at least in figures 1A-B
wherein the anti-wetting layer (50) comprises one or more of the following metals: Au, Cu, Ni, Sn, or Pd. (¶ 0046).
Regarding claim 22, Tomizawa teaches at least in figures 1A-B
wherein the anti-wetting layer (50) is part of a mirror for the radiation (¶ 0047, where 50 acts as a reflector, i.e. a mirror), and 
wherein the anti-wetting layer (50)is spaced apart from the semiconductor layer sequence (15) (50 is spaced apart by 15 by means of 18).
Regarding claim 23, the combination of Tomizawa and Pindl teach:
wherein the reflector (Pindl 3) is formed by a potting body composed of a matrix material permeable to the radiation and of light-scattering particles, and wherein the reflector has a diffusely reflecting effect and is flush with the contact points at the mounting side (Pindl ¶ 0065 where the surface of 3, element 31, can be only 80% reflective. This means that 20% diffuses through 3, and 3 itself can comprise white pigment mixed in with a material, e.g. a matrix. Further, Pindl figure 1E shows that 3 is flush with 2, and 2 is replaced by Tomizawa 1, which results in Tomizawa 23/24 being flush with 3 on a bottom side).
Regarding claim 26, the combination of Tomizawa and Pindl teach:

and wherein the filling (Pindl 4) is spaced apart from the cast body and, in a region of the cast body, the chip side surfaces are covered directly and completely with the reflector (based upon the different shapes of Pindl 4 in figures 1A-1E, and 3A-3E it is obvious that one of ordinary skill in the art can change the shape of the fillet. MPEP 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art that Pindl 3 would cover the entire side of Tomizawa 1 with the exception of Tomizawa 30 which is not part of the chip as defined by Applicant).
Regarding claim 29, 
Based upon the teachings of Pidel the shape of the fillet 4 may be adjusted by changing the material properties of the fillet 4, and by changing how the fillet is formed. ¶¶ 0055-56. Therefore, the shape of the fillet 4 is a matter of choice for one of ordinary skill in the art. MPEP 2144.04(IV)(B).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa, in view of Pindl, in light of evidentiary reference Hamamoto et al. (US 2011/0309407 A1) (“Hamamoto”).
Regarding claim 24,  the combination of Tomizawa and Pindl does not teach
wherein the filling essentially consists of a phenyl silicone and the matrix material comprises a methyl silicone so that the filling has a higher refractive index for the radiation than the matrix material.

Pindl teaches that:
The material of the filling is silicone, ¶ 0087, and states that the matrix material is “a material mixed with white pigments”.

Hamamoto teaches:
It is known in the art to use phenyl silicone resin to provide an encapsulating material having good heat resistance, stable light resistance and good weather resistance, and to use methyl silicone resin to prevent degradation of an organic resin package to extend a life of LED. ¶ 0004. Therefore, Hamamoto teaches that these materials are well-known in the art. 
Based upon the teachings of Hammoto and based upon Pindl’s teachings that one would want the fillet material 4 to different reflective characteristics than the matrix material 3, it would have been obvious to one of ordinary skill in the art to select the known materials above based upon their suitability for their intended purpose of providing protection and reflectivity to the LED device of the prior art. MPEP 2144.07.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Tomizawa, in view of Pindl, in view of Suehiro et al. (US 2004/0169466 A1) (“Suehiro”).
Regarding claim 27, the combination of Tomizawa and Pindl do not teach:
wherein, on a side facing away from the mounting side, the filling (Pindl 4) is completely and the reflector (Pindl 3) is at least partially covered by a light decoupling body (or lens).

Suehiro teaches at least in figure 12:
That the entire device could be covered by a lens 105, or a light decoupling body.
It would have been obvious to one of ordinary skill in the art to add a lens to the device of Tomizawa and Pindl in order to converge the light emitted from the LED device. This will result in a brighter device. ¶ 0098. Examiner also notes that lenses have been added to artificial light for several decades, when lenses where added to incandescent bulb flashlights, car headlights, and even to older artificial light devices such as railroad lanterns (pictured below). Therefore it would have been obvious to one of ordinary skill in the art to add a lens to the device of Tomizawa and Pindl because it has long been known to increase the light extraction efficiency of the device. 

    PNG
    media_image2.png
    504
    488
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed July 27, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Tomizawa and Pindl does not make sense from a technical point of view. Remarks at 7. This is because one would not replace the LED of Pindl with the LED of Tomizawa because of the electrical contact points. This argument appears to be based upon the fact that Pindl is using a different type of LED than Tomizawa. This argument is not persuasive. As shown in the analysis of claim 16 above, Examiner is using the package body of Pindl to surround the LED device of Tomizawa. See Examiner’s drawing 1. This combination results in Pindl’s element 2 being replaced by Tomizawa’s figure 1. Therefore, the electrical connections of Pindl do not come into play, as they are only necessary to connect Pindl’s LED. However, as shown, Examiner is not using Pindl’s LED. Examiner is using Tomizawa’s LED. Further, one would make this substitution because Pindl teaches that elements 3 and 4 (Pindl’s package) provide several benefits to an LED device, such as Tomizawa. Some of these benefits are: 
The ability to create a LED device that is compact with high outcoupling efficiency.; and
The ability to increase the high outcoupling efficiency because the fillets are reflective and thus decrease the absorption loss of the outputted light.	 
Thus, Applicant’s argument concerning the electrical contact points is an argument directed to bodily incorporation. As Applicant knows the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As shown by Examiner’s motivation statement, and combination, the combination strongly suggest to one of ordinary skill in the art that the combination provides the benefits previously mentioned, and thus, it would have been obvious to one of ordinary skill in the art to make the combination in order to achieve the stated benefits.
For all the reasons above, Applicant’s arguments are not persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822